                   Case 20-12969-JTD         Doc 4     Filed 11/10/20   Page 1 of 17



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:                                                  Chapter 11

 MEDIA LODGE, INC.,                                      Case No. 20-12969 (JTD)

                          Debtor.


          DECLARATION OF JEFF SIEGEL IN SUPPORT OF FIRST DAY MOTIONS

          I, Jeff Siegel, hereby declare under penalty of perjury:

          1.      I am the Chief Executive Officer of Media Lodge, Inc. (the “Debtor” or “Media

Lodge”), a corporation organized under the laws of the State of Delaware with its principal place of

business in Eden Prairie, Minnesota.

          2.      I have been serving as Chief Executive Officer of the Debtor since approximately

2014.

          3.      I submit this declaration (“Declaration”) in support of the Debtor’s chapter 11

bankruptcy petition and in support of the Debtor’s “first day” motions and applications, described in

further detail below (collectively, the “First Day Motions”). I am over 18 years of age and am

competent to make this Declaration and testify to the facts set forth herein.

          4.      I, or those employees of the Debtor under my supervision, am generally familiar with

the Debtor’s day-to-day operations, business and financial affairs, and books and records. Except as

otherwise indicated, all facts set forth in this Declaration are based upon my personal knowledge, my

discussions with current and former officers and other members of the Debtor’s management team,

senior personnel, and advisors, my review of relevant documents and information concerning the

Debtor’s operations and financial affairs as well as the Debtor’s books and records, or my opinions

based upon my experience and knowledge. If called as a witness to testify in this matter, I could and
                      Case 20-12969-JTD             Doc 4        Filed 11/10/20     Page 2 of 17



would testify competently to the facts set forth in this Declaration. I am authorized to submit this

Declaration on behalf of the Debtor.

           5.        On the date hereof (the “Petition Date”), the Debtor filed its voluntary petition (the

“Petition”) for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532

(the “Bankruptcy Code”) commencing the above-captioned bankruptcy case (the “Case”). It is

anticipated that the Debtor will continue to manage its affairs and operate their businesses as Debtor

and Debtor-in-possession pursuant and subject to the requirements of sections 1107(a) and 1108 of

the Bankruptcy Code.

           6.        I am familiar with the contents of each First Day Motion (including the exhibits to

such motions) and believe the relief sought in each First Day Motion will allow for an orderly

transition of the Debtor into these Cases and permit the Debtor to achieve their bankruptcy objectives

as further described below.

           7.        Part I of this Declaration describes the Debtor’s business, capital structure and the

events leading to the filing of the Petition. Part II of this Declaration sets forth the First Day Motions 1

and sets forth the relevant facts in support of those motions.

                                                     Background

       A. History of the Debtor

           8.        Debtor was created in 2014 to manage the sale of advertising on GunBroker.com, and

it has the exclusive right to sell advertising on that website. Debtor and GunBroker.com are sister

companies; GunBroker.com is owned by IA Tech, LLC, and, before the merger with GunUp, Inc.

(“GunUp”), IA Tech was also Debtor’s sole owner. GunBroker.com is the world’s largest online-

auction website for firearms and hunting and shooting gear. As of 2018, GunBroker.com had more


1
    Capitalized terms not defined herein have the meanings ascribed to them in the First Day Motions.


                                                             2
                Case 20-12969-JTD         Doc 4       Filed 11/10/20   Page 3 of 17



than 3.5 million registered users and had sold more than $4 billion in merchandise. Until 2015, Debtor

placed advertisements only on GunBroker.com.

       9.      In late 2014, Debtor sought to expand advertising beyond GunBroker.com and began

discussing a merger with GunUp who ran a similar business. The parties ultimately agreed on a

transaction in which GunUp would merge with Debtor. The final merger agreement signed by the

parties was dated March 31, 2015, and the transaction closed the following day. Under the agreement,

Debtor was to pay GunUp $300,000 at closing and issue 281,996 shares of stock to GunUp. Debtor

was scheduled to pay additional money as follows: $200,000 on July 1, 2015, and $250,000 on each

of May 15, 2016, and May 15, 2017. In addition, Debtor was scheduled to issue 563,990 more shares

of stock—half on each of September 15, 2016, and March 15, 2018.

       10.     After the transaction closed, Debtor discovered that GunUp’s assets were not as

represented, and they performed well below expectations. Debtor concluded that GunUp had

materially overstated its gross revenues and understated its expenses for 2014. Beyond that, GunUp

had not been running ads on all the sites it claimed it had been. Nor did GunUp have relationships

will all the sites it claimed it did. These deficiencies resulted in significantly less post-merger ad

revenue than had been projected.

       11.     In the first half of 2016, Media Lodge terminated the former GunUp Publishing

employees, withheld the remaining consideration (cash payments and stock transfers) due to GunUp

under the merger agreement, and sued GunUp in Georgia for breach of contract. GunUp then filed an

action in King County, Washington, asserting breach of contract and asserting that Media Lodge and

its CEO, Jeff Siegel, had made material untrue statements or omissions in violation of the Washington

State Securities Act (WSSA), chapter 21.20 RCW. Media Lodge brought its previously asserted

claims as counterclaims in the Washington Action.



                                                  3
                  Case 20-12969-JTD            Doc 4       Filed 11/10/20     Page 4 of 17



    B. Debtor’s Business Operations

        12.      Media Lodge is an advertising brokerage. Website owners contract with Media Lodge

to sell advertising space on their websites and related media. In exchange, Media Lodge remits a share

of the advertising revenue, plus management fees. In large part, the advertisements are in the form of

banner advertisements (ads in the form of images), video advertising and commerce.

        13.      Media Lodge’s right to sell advertising on GunBroker.com began as an oral

agreement and has now been memorialized in a written contract. Under the written contract, Media

Lodge bills the advertisers, collects all advertising revenue, and remits to GunBroker.com its share,

plus a management fee. GunBroker.com’s overall share is about 40% to 50% (with specific

underlying percentages depending on the form of media) (compare revenue for Banner Ads with

Banner Exchange). 2 GunBroker.com invoices Media Lodge monthly for its share of advertising

revenue.

        14.      In 2014, at Media Lodge’s beginning, GunBroker.com received and deposited the

advertiser payments in its bank account; thereafter, Media Lodge received the advertiser payments.

But regardless of which entity received the payments, Media Lodge recorded 100% of the advertising

revenue and expenses on its books, listing the amounts due to GunBroker.com on an intercompany

account. This was consistent with the oral contract and Generally Accepted Accounting Principles

(GAAP).

        15.      Led by CEO Jeff Siegel, Media Lodge quickly became successful, bringing in

$1,833,674 in revenue in 2014 and over $3 million the following year. Setting aside the management

fee it paid to its parent, IA Tech, Media Lodge essentially broke even in 2014 (add Net Management




2
 GunBroker.com’s invoices and Media Lodge’s financial statements refer to GunBroker.com’s share as Banner
Exchange.
                                                       4
                Case 20-12969-JTD         Doc 4       Filed 11/10/20   Page 5 of 17



Fee of $376,535 to Net Income of negative $383,687.29). But because Media Lodge in fact operated

at a loss, IA Tech funded its operating shortfall with loans, recorded on the intercompany account.

       16.      Media Lodge had four full-time employees and was a valuable company. Its assets

included $429,991 in accounts receivable as of year-end 2014, that figure would grow to $973,138

by the end of the first quarter of 2015. Meanwhile, Media Lodge had $28,762 in cash.

       17.      The Debtor’s corporate headquarters is located at 11095 Viking Drive, Eden Prairie,

MN 55344.

   C. Organizational Structure, Governance, and Current Management

       18.      The Debtor has two wholly owned subsidiaries: Media Lodge, LLC (“LLC Sub”)

and GunUp LLC (“Acquisition Sub,” and with LLC Sub, the “Non-Debtor Subsidiaries”). LLC Sub

is a non-debtor entity that Media Lodge, LLC that holds the contracts with 3rd party publishers and

partners for which the Media Lodge organization sells advertising. LLC Sub receives and books the

ad revenue and pays the publisher/partner their cut of the revenue according the terms of the contract

with that publisher/partner. Acquisition Sub is a non-debtor entity that sells advertising for in-house

and 3rd party web sites, social media, email lists and other media. The Debtor is wholly owned by

TVP Investments LLC.

       19.      The Debtor has a single member board of director comprised of myself, Jeff Siegel.

The officers of the Debtor include a President, Vice President and Secretary. The Debtor’s’ current

management consists of myself, Jeff Siegel, as CEO; and Susan Lokey, Managing Member and

Secretary.

   D. Capital Structure

       20.      As of the Petition Date, the Debtor was indebted to an affiliate, Gemini Direct

Investments, LLC pursuant to that certain Secured Promissory Note dated March 31, 2015 originally

between the Debtor and IA Tech in the aggregate amount of $9,382,132 with respect to intercompany

                                                  5
                 Case 20-12969-JTD         Doc 4       Filed 11/10/20   Page 6 of 17



obligations Approximately $2 million of the intercompany debt is secured by a security interest in

substantially all of the Debtor’s assets, but the remainder is unsecured.

       21.      In addition, as of the Petition Date, the Debtor’s other major creditor was GunUp,

Inc., to whom the Debtor is obligated on a judgment in the face amount of $2,478,990.77 issued by

the Superior Court for the State of Washington in and for King County in Case No. 16-2-15005-5

SEA. The Debtor disputes the court’s findings in the Washington Action and has appealed the

Judgment.

       22.      The Debtor’s remaining obligations constitutes unsecured debt of approximately

$232,000 owed to trade creditors.

   E. Circumstances Leading to Chapter 11 Filing.

       23.      After the failed merger with GunUp, GunUp filed the Washington Action against the

Debtor in June 2016. GunUp alleged multiple claims against Debtor, including breach of contract.

The parties filed cross-motions for summary judgment. GunUp sought a determination that Debtor

had breached the merger agreement. GunUp also sought to dismiss Debtor’s counterclaims and third-

party claims. Meanwhile, Debtor moved for summary judgment, seeking dismissal of GunUp’s

claims and affirmative relief on its breach-of-contract counterclaim.

       24.      The trial court granted GunUp’s motions and denied Debtor’s motions. The court

determined as a matter of law that Debtor had made material misrepresentations to GunUp and failed

to disclose material information to GunUp and granted rescission of the transaction. This meant that

that GunUp would return to Debtor the shares of stock it received, and Debtor would compensate

GunUp for the value of the consideration it gave for those shares.

       25.      After a nine-day valuation trial, the court found that GunUp was worth $1.411 million

as of March 2015. After applying a $500,000 credit for Media Lodge’s payments to GunUp, the court



                                                   6
                Case 20-12969-JTD         Doc 4       Filed 11/10/20   Page 7 of 17



entered a principal judgment of $911,000, plus 8% prejudgment interest, for a total judgment of

$1,240,852.

       26.      The court subsequently awarded GunUp $1,094,589.71 in attorney’s fees and

$138,956.13 in costs and entered a supplemental judgment. With accrued interest on the initial

judgment, the supplemental judgment totaled $2,478,990.77 (the “Judgment”).

       27.      In July 2020, the Debtor timely appealed the Judgment to the Court of Appeals,

Division I of the State of Washington, Case No. 80766-8 (the “Appeal”), which challenged the trial

court’s entry of the Judgment on a summary judgment basis as well as the court’s calculation of

damages.

       28.      Since the Debtor filed the Appeal, GunUp has commenced garnishment actions

against customers of Debtor’s affiliate, Media Lodge, LLC (“LLC Sub”)—not the Debtor—seeking

to garnish funds that those customers owe to the Debtor. Although GunUp asserts that LLC Sub is an

“other known name” of the Debtor, LLC Sub is a legally distinct entity. The Judgment was entered

only against the Debtor, and not LLC Sub, who was not a defendant in the GunUp Action and has no

liability on the Judgment.

       29.      Since the filing of the of the action by GunUp, the Debtor has been significantly cash

flow negative, as legal fees and other litigation costs have far exceeded the Debtor’s assets, which

primarily consist of its equity interests in the Non-Debtor Subsidiaries. These excess costs have

largely been funded by intercompany debt.

       30.      Further, GunUp has filed additional litigation seeking to recover from all of the

Debtor’s current and former directors in connection with the assertions directly at issue in the GunUp

litigation. While these individuals are no longer directors of the Debtor, they continue to serve

important roles for the Non-Debtor Subsidiaries. This harassing litigation—rather than simply

prosecuting the appeal that is already pending—has harmed the Non-Debtor Subsidiaries, and

                                                  7
                  Case 20-12969-JTD             Doc 4        Filed 11/10/20     Page 8 of 17



devalued the Debtor’s equity interests therein. As a result, currently, the Debtor’s incoming revenue

stream from its equity interests in the Non-Debtor Subsidiaries are no longer sufficient to sustain the

Debtor’s prosecution of the appeal of the GunUp litigation. For these reasons, the Debtor sought

bankruptcy protection so it may obtain post-petition funding in order to preserve the value of the

Debtor’s business operations in the ordinary course as well as to fund the appeal, which if successful,

would reduce, if not eliminate, substantially all of the Debtor’s non-intercompany debt.

                                             First Day Motions

        31.      The Debtor filed the First Day Motions contemporaneously herewith to ensure that the

Debtor’s business continues to function during the Cases. For the reasons set forth below, the relief

requested in the First Day Motions is necessary to (i) stabilize the Debtor’s business operations, (ii)

operate with minimal disruption during the pendency of the Cases, (iii) maintain value as a going

concern, and (iv) facilitate the efficient and economical administration of the Cases. A description of

the relief requested and the facts supporting each of the First Day Motions is set forth below. 3

    A. DIP Motion

        32.      Pursuant to the DIP Motion, the Debtor requests entry of interim and final orders

authorizing the Debtor to enter into a senior secured super-priority credit facility in the aggregate

amount not to exceed $500,000 substantially on the terms set forth in the Senior Secured Super-Priority

Debtor-in-Possession Credit Agreement between the Debtor and Gemini Direct Investments, LLC, (b)

modifying the automatic stay to the extent applicable and (c) granting related relief.

        33.      The Debtor proposes to enter into the DIP Financing in order to fund the administration

of its Bankruptcy Case, the appeal, and its reorganization, solely in accordance with the DIP Budget.

The DIP Financing will provide the Debtor with up to $500,000 to fund necessary operations of the



3
    Capitalized terms used but not otherwise defined in this Section shall have the meanings ascribed to them in the
    applicable First Day Motion.

                                                         8
                       Case 20-12969-JTD               Doc 4       Filed 11/10/20   Page 9 of 17



Debtor and to administer this Bankruptcy Case through a successful reorganization of the Debtor’s

assets. Without such funding, the Debtor would have to cease operations and lose substantial value to

the detriment of all creditors.

            34.      I believe that the relief requested in the DIP Motion is in the best interests of the

Debtor’s estate, creditors, and all other parties in interest, and will enable the Debtor to continue to

manage its business operations in chapter 11 without disruption. Accordingly, I respectfully submit

that the DIP Motion should be approved.

       B. Wage Motion

            35.       The Debtor requests entry of an interim and final order, authorizing but not directing

 the Debtor, in its discretion, as deemed necessary to continue to operate and preserve value, to (i) pay

 all prepetition wages, salaries, and compensation and related administrative and incidental costs and

 prepetition employee benefits; (ii) pay all employment, unemployment, Social Security, and federal,

 state, and local taxes relating to the Employee Compensation Obligations and Employee Benefit

 Obligations, whether withheld from wages or paid directly by the Debtor to governmental authorities,

 and make other payroll deductions, including but not limited to retirement and other employee benefit

 plan contributions, expense reimbursement and voluntary deductions; and (iii) honor and continue the

 Debtor’s prepetition programs, policies, and practices as described in the Wage Motion with respect to

 the Prepetition Employee Obligations (as defined in the Wage Motion) in the ordinary course of

 business.

                  The Debtor’s Employees

            36.       The Debtor’s full-time employees include nine (9) employees who are salaried (the

 “Employees”), of whom one (1) is a senior executive 4.




 4
     The Executive is Jeff Siegel, the Debtor’s CEO.

                                                               9
               Case 20-12969-JTD        Doc 4     Filed 11/10/20    Page 10 of 17



       Wages, Salaries, and Related Obligations

       37.     Before the Petition Date and in the ordinary course of business, the Debtor typically

paid Employee Compensation Obligations bi-monthly on the 15th and the last day of the month. The

Debtor’s payroll processor, Adams Keegan, receives funds directly from the Debtor’s operating

account two to three days before pay day via ACH. Employees receive pay via direct deposit.

       38.     The Debtor estimates that, as of the Petition Date, it has approximately $89,721.53

outstanding in total accrued prepetition Employee Compensation Obligations, all of which will

become due and owing before the final hearing on this motion. The Debtor believes that, as of the

Petition Date, there are no employees who are individually owed wages greater than the $13,650 cap

established by section 507(a)(4) of the Bankruptcy Code.

       Payroll Taxes

       39.     The Debtor withholds funds from employees’ wages and salaries and also makes

certain payments from its own funds on account of Payroll Taxes. As of the Petition Date, the Debtor

estimates that it owes approximately $2,541.30 in Payroll Taxes, including amounts owed by the

Debtor and amounts withheld from employees and not yet remitted, all of which will become due and

owing before the final hearing on the Wage Motion.

       Commissions

       40.     Before the Petition Date, the Debtor paid its salespeople commissions (the

“Commissions”) based on sales, paid in arrears 15 days after the close of the prior month. By this

motion, the Debtor seeks authority to continue and make payments of the Commissions (to the extent

the performance measures or other qualifications for such payments have been achieved) in the

ordinary course and in accordance with section 503(c) of the Bankruptcy Code for calendar years

after 2020.




                                                10
                Case 20-12969-JTD          Doc 4    Filed 11/10/20      Page 11 of 17



       Leave Policies

       41.      The Debtor offers its employees other forms of compensation, including vacation

days, holidays, civic duties leave, and bereavement days. These forms of compensation are, in certain

cases, required by statute, and in all cases, usual, customary, and necessary if the Debtor is to retain

qualified employees to operate its business. Failure to provide these benefits could contravene

applicable law and harm employee morale and encourage the premature departure of employees. The

Debtor therefore requests authority to continue these programs in the ordinary course of business

during this chapter 11 case.

       (a)     Vacation Days

       42.      Prior to the Petition Date, the Debtor offered its employees two weeks paid leave for

the first 5 years of employment and three weeks paid between 5 and 10 years. The Debtor does not

permit employees to accrue vacation. If not taken during the current calendar year or prior to

termination, vacation does not carry over and cannot be "cashed out".

       (b)     Bereavement Leave and Civic Duties

       43.      With some exceptions, employees are entitled to take paid bereavement leave in the

event of the death of an immediate family member. In addition, employees who are obligated to

perform certain civic duties, including jury duty, are granted leave to fulfill such obligations.

       (c)     Holiday Pay

       44.      The Debtor provides paid time off for the following holidays: New Year’s Day,

Memorial Day, July 4th, Labor Day, Thanksgiving, and Christmas Day.

       Expense Reimbursements

       45.      In the ordinary course of its business, the Debtor reimburses employees for expenses

incurred on behalf of the Debtor’s business. As of the Petition Date, the Debtor estimates that

approximately $23,084 in expense reimbursement obligations remain due and outstanding.


                                                   11
                 Case 20-12969-JTD         Doc 4    Filed 11/10/20      Page 12 of 17



        Health and Welfare Benefits

        46.      Prior to the Petition Date, the Debtor offered its Employees various health and welfare

benefits. For medical, dental, vision, life, disability, and flexible spending: Employees are eligible to

enroll on the first of the month following the first month of employment (i.e. – Start date is February

2nd, benefit eligibility is March 1st).

        Medical and Dental Plans

        47.      Company contributes $300.00 per month towards the Employee’s medical insurance

premium. Three plans are offered: HMO, POS and PPO. Employee premiums are deducted pre-tax.

For Employee’s dental insurance, the Debtor also contributes up to $32.84 of the Employee’s total

premium per month.

        Other Benefit Programs

        48.      The Debtor also offers a flexible spending plan. By law, Flexible or Dependent Care

Spending funds are “use it or lose it”. The company does not hold any of the monies contributed to

the flexible spending plan by Employees. Funds are managed by Adams Keegan and the funds are

held at Eflex Group.

        401(k) Plans

        49.      The Debtor also offers a 401(k) plan to its Employees. Employees are eligible to

contribute on the first of the month following six months of employment. The Debtor makes a 3%

contribution to an Employee’s account once the eligibility date is reached.

        50.      The Debtor estimates that before the final hearing on the Wage Motion, Prepetition

Employee Obligations totaling approximately $89,721.53 will be due and payable. To fulfill these

imminent commitments, the Debtor requests entry of the Interim Order, authorizing the Debtor to pay

Prepetition Employee Obligations in an aggregate amount not to exceed the Interim Amount (as




                                                   12
                Case 20-12969-JTD          Doc 4    Filed 11/10/20      Page 13 of 17



defined in the Wage Motion), subject to the $13,650 per-employee cap established by sections

507(a)(4) and (a)(5) of the Bankruptcy Code.

       51.      Further, the Debtor requests that this Court authorize all applicable banks and other

financial institutions to receive, process, honor, and pay all checks, drafts, electronic fund transfers,

or other forms of payment drawn or issued on the Debtor’s bank accounts before the Petition Date for

Prepetition Employee Obligations (or to reissue checks, drafts, electronic fund transfers, or other

forms of payment drawn or issued on the Debtor’s bank accounts, as may be necessary), and authorize

the banks and financial institutions to rely on the Debtor’s representations as to which checks, drafts,

electronic fund transfers, or other forms of payment drawn or issued on the Debtor’s bank accounts

are subject to this motion; provided that sufficient funds are on deposit in the applicable bank accounts

to cover such payments.

       52.      I believe that the relief requested in the Wage Motion is in the best interests of the

Debtor’s estate, its creditors, and all other parties in interest, and will enable the Debtor to continue

to manage its business in chapter 11 without disruption. Accordingly, I respectfully submit that the

Wage Motion should be approved.

   C. Critical Vendor Motion

       53.      The Debtor seeks entry of interim and final orders authorizing, but not directing, the

Debtor to pay the prepetition claims of certain vendors that are critical to the Debtor’s operations, as

more fully described herein (the “Critical Vendors”) up to $193,925.19 on an interim and final basis.

       54.      As a result of the Debtor’s vetting process, the Debtor has identified fifteen (15)

Critical Vendors, which the Debtor estimates are owed approximately $193,925.19 as of the Petition

Date. The Critical Vendors provide the following services which are especially important given the

Debtor’s very limited staff and the additional burdens put on such staff as a result of the

commencement of this Chapter 11 Case:

                                                   13
                 Case 20-12969-JTD          Doc 4    Filed 11/10/20      Page 14 of 17



             •   Publishers. Publishers are websites that attract specific users through the creation of
                 targeted, expert content. This content can be monetized by Media Lodge to very
                 specific advertisers seeking these users. Typically, these websites have spent years
                 building their unique audience through promotion and custom content. These
                 publishers are incredibly unique since their contributors (writers, content creators,
                 photographers) have a very specific expertise in their field (a blend of engineering,
                 military duty, product expertise, etc.) which are not widely available. Media Lodge
                 has spent years searching for these publishers with the specific goal of attracting these
                 targeted audiences to deliver to the Media Lodge advertisers.
             •   Writers. Much like publishers, our writers have a very specific skill set and
                 knowledge base designed to reach users on our owned websites. Typically, these
                 writers have years of experience in their respective field.
             •   Producers. Much like writers and publishers, our producers have a very specific skill
                 set and knowledge base designed to reach users on our owned websites. Typically,
                 these producers have years of experience in their respective field. Additionally, they
                 have specific gear, equipment and facilities to showcase these products for our
                 advertisers.
             •   Ad agencies. Much like writers and publishers, our ad agencies have a very specific
                 skill set and knowledge base which they use to create and design specific ads for our
                 users. They have legal knowledge and technical knowhow that uniquely suits them in
                 the firearms industry.
       55.       The Debtor believes that if it cannot continue the relationships with the Critical

Vendors, it may be impossible to continue doing business.

       56.       The amount of capital required to obtain similar goods or comparable services (if at

all possible after a default) would be much greater than the combined total of making payment on the

past due amounts to the Critical Vendors and the likely payment required for postpetition work.

       57.       The Debtor believes it must continue to receive the services provided by the Critical

Vendors in order to achieve a successful reorganization. In some cases, the Debtor believes that absent




                                                    14
                Case 20-12969-JTD         Doc 4     Filed 11/10/20     Page 15 of 17



payment of prepetition amounts due Critical Vendors may refuse to deliver any goods and services

on an on-going basis even if the Debtor can pay postpetition amounts due.

       58.      Ultimately, the Debtor believes that its ability to continue operations at the efficient

and high-quality levels needed to reorganize successfully will largely depend on the continued

participation of the Critical Vendors. The Debtor, along with its restructuring advisors, has performed

an analysis of the Critical Vendor Payments necessary to avoid potentially significant disruptions to

the Debtor’s business operations. The Debtor believes that a fund of $193,925.19 in the aggregate

should provide the flexibility necessary for the Debtor to receive the vital goods and/or services they

require to continue being successful as a reorganized entity.

   D. Cash Management Motion

       59.      As of the Petition Date, the Debtor maintained one account with Bank of America

(the “Bank”) account number XXX-XXX-XX8-351.

       60.      The account was garnished and $64,080.74 in funds removed on October 23, 2020.

The account has a current negative balance of $1,111.41.

       61.      The Debtor seeks authority to continue using the existing Bank Account described

above, subject to the Debtor’s right to close the Bank Account in its discretion and in accordance with

any approved postpetition financing.

       62.     The United States Trustee for the District of Delaware has set forth certain operating

and reporting requirements for chapter 11 Case (the “U.S. Trustee Guidelines”) that require Debtor

in possession to, among other things: (a) establish one debtor in possession bank account for all

estate monies required for the payment of taxes, including payroll taxes; (b) close all existing bank

accounts and open new debtor in possession accounts; (c) maintain a separate debtor in possession

account for cash collateral; and (d) obtain checks that bear the designation “debtor in possession”

and reference the bankruptcy case number and type of account on such checks. These requirements

                                                  15
                Case 20-12969-JTD        Doc 4    Filed 11/10/20    Page 16 of 17



are designed to provide a clear line of demarcation between prepetition and postpetition claims

and payments, and to help protect against the inadvertent payment of prepetition claims by

preventing banks from honoring checks drawn before the Petition Date.

       63.      Enforcement of the U.S. Trustee Guidelines during this Case would severely disrupt

the Debtor’s ordinary financial operations. Accordingly, the Debtor respectfully requests that the

Court allow the Debtor to operate the Bank Account as such was maintained in the ordinary course

of business before the Petition Date.

       64.      In addition, the Debtor concurrently filed certain motions seeking authorization to

pay prepetition obligations in the ordinary course of business. If the Debtor were required to open

a new account, the Debtor would likely be unable to timely implement the critical relief sought in

those motions. The Debtor has the ability to monitor disbursements from the Bank Account to

ensure that only those prepetition obligations expressly approved by this Court are paid.

       65.      In the ordinary course of business, the Debtor uses certain pre-printed check stock.

To avoid disruption of its business and unnecessary expense, pursuant to Local Rule 2015-2(a),

the Debtor requests that it be authorized to continue to use existing check stock, without reference

to its status as debtor in possession. The Debtor submits that parties in interest will not be

prejudiced if the Debtor is authorized to continue to use the existing checks. The Debtor will

send a notice of commencement of this chapter 11 case to all creditors. Most parties doing

business with the Debtor undoubtedly will be aware of its status as debtor in possession; thus,

changing checks immediately is unnecessary and unduly burdensome.

       66.      The Debtor requests that the Court grant further relief from the U.S. Trustee

Guidelines to the extent they require the Debtor to make all disbursements by check. In particular,

the U.S. Trustee Guidelines require that all receipts and all disbursements of estate funds must



                                                 16
Case 20-12969-JTD   Doc 4   Filed 11/10/20   Page 17 of 17




                              17
